Citation Nr: 0627766	
Decision Date: 09/05/06    Archive Date: 09/12/06

DOCKET NO.  03-15 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.




INTRODUCTION

The veteran, who is the appellant, served in the Army 
National Guard from December 1966 to December 1972.  He had a 
period of active duty for training from January 1967 to May 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans' 
Affairs (VA).  

In June 2004, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action is required to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDING OF FACT

The veteran has had no more than level II hearing loss in 
each ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss are not met. 38 U.S.C.A. § 1155 (West 2002) ; 38 C.F.R. 
§§4.85, 4.86, Diagnostic Code 6100 (2005).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated 
in April 2002.  The notice informed the veteran of the type 
of evidence needed to substantiate the claim of an increased 
rating for bilateral hearing loss, namely, evidence of 
worsening of this service connected disability.  The veteran 
was also informed that VA would obtain VA records and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim.    

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim except for 
the degree of disability assignable was provided claim). 

To the extent that the degree of disability assignable for 
the claim for increase was not provided, as the claim for 
increase is the issue on appeal, other statutory and 
regulatory provisions were applied to ensure that the veteran 
received the proper notice as to the rating of the disability 
in accordance with 38 U.S.C.A. § 7105(d). Any defect with 
respect to the notice required under Dingess at 19 Vet. App. 
473 has not prejudiced the veteran's claim.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO did obtain VA records and 
afforded the veteran VA audiometric examinations. As there is 
no indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist. 

For the above reasons, the requirements of the VCAA have been 
met and the Board now proceeds to a merits determination of 
the veteran's claim.


REASONS AND BASES FOR FINDING AND CONCLUSION

The relevant evidence in connection with the veteran's claim 
consists of the following audiological test results.

On VA audiometric testing in May 2002, pure tone thresholds 
in decibels were as follows:

At the tested frequencies of 1000 2000 3000 4000 Hertz, the 
decibel loss on the right was 15 20 70 70, respectively, with 
an average decibel loss of 44, and on the left 15 35 80 90, 
respectively, with an average decibel loss of 55.  The speech 
discrimination scores were 94 percent in the right ear and 90 
percent in the left ear. 

On VA audiometric testing in June 2003, the examiner reported 
that the results were too unreliable to consider for rating 
purposes.  

On VA audiometric testing in June 2004, pure tone thresholds 
in decibels were as follows:

At the tested frequencies of 1000 2000 3000 4000 Hertz, the 
decibel loss on the right was 20 25 70 75, respectively, with 
an average decibel loss of 48, and on the left 20 35 75 90, 
respectively, with an average decibel loss of 55.  The speech 
discrimination scores were 84 percent in the right ear and 84 
percent in the left ear. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria for bilateral hearing loss, the 
basic method of rating bilateral hearing loss is based on 
examination results including speech discrimination testing 
and pure tone audiometry testing at 1000, 2000, 3000, and 
4000 Hertz, with an average pure tone threshold obtained by 
dividing the thresholds by four.  Once these test results 
have been obtained, employing Table VI, a Roman numeral 
designation of auditory acuity level for hearing impairment 
is ascertained based on a combination of the percent of 
speech discrimination and pure tone threshold average.  Once 
a Roman numeral designation of auditory acuity level for each 
ear has been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining 
the Roman numeral designations of auditory acuity level for 
hearing impairment of each ear. 38 C.F.R. § 4.85.

Under the rating criteria, which became effective on June 10, 
1999, there is an alternative method of rating hearing loss 
in defined instances of exceptional patterns of hearing loss. 
In such exceptional cases, the Roman numeral designation for 
hearing loss of an ear may be based only on pure tone 
threshold average, using Table VIa. 38 C.F.R. §§ 4.85(c), 
4.86. However, none of the audiometric tests conducted in the 
period of this appeal shows results showed results in which 
the alternative method of rating hearing loss is applicable.  
38 C.F.R. §§ 4.85,  4.86(a).

Based on the most recent tests results, the average decibel 
loss of 48 and speech discrimination of 84 percent in the 
right ear and the average decibel loss of 55 and speech 
discrimination of 84 percent equate to Roman numerical 
designations of II for each ear in Table VI.  Under Table 
VII, Roman numerical designations of II in each ear are 
noncompensable. 

With these test results, there is no factual or legal basis 
for a compensable rating for bilateral hearing loss.  


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


